Exhibit 10.2

AUTOLIV, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

Effective June 1, 2014

The following shall remain in effect until changed by the Board:

 

Annual Base Retainer*

  

All Non-Employee Directors other than Chairman

   $ 220,000   

Non-executive Chairman

   $ 390,000   

Lead Director Annual Supplemental Retainer

   $ 30,000   

Committee Chair Annual Supplemental Retainers

  

Audit Committee

   $ 20,000   

Compensation Committee

   $ 20,000   

Nominating and Corporate Governance Committee

   $ 20,000   

Compliance Committee

   $ 20,000   

 

* The Annual Base Retainer will be paid in arrears, as follows:

Two-thirds (2/3) of the applicable Annual Base Retainer will be paid in cash
(the “Cash Payment”). The Cash Payment will be split and paid in two equal
payments in each calendar year (each date a “Cash Payment Date”), and will be
prorated using the Proration Factor (as defined below).

Subject to share availability under the Autoliv, Inc. 1997 Stock Incentive Plan,
as the same may be amended from time to time (the “Plan”), one-third (1/3) of
the applicable Annual Base Retainer will be paid in the form of fully-vested
shares of Common Stock (as defined in the Plan) (the “Annual Stock Grant”) on
the date in each calendar year when the Company grants its annual incentives for
employees for the coming year (the “Grant Date”, typically in February). The
number of shares in the Annual Stock Grant will be determined by multiplying the
Proration Factor (as defined below) by the amount determined by (A) dividing the
amount that is one-third (1/3) of the applicable Annual Base Retainer by the
Fair Market Value (as defined in the Plan) of the Common Stock on the Grant
Date, and (B) rounding to the nearest whole number. The Annual Stock Grants will
be granted under, and subject to the terms and conditions of, the Plan.

The “Proration Factor” is a fraction, (a) the numerator of which is the number
of full months of service as a non-employee director during, as applicable,
(i) the calendar year immediately preceding the calendar year of the Grant Date
or (ii) the 6 month period immediately preceding the 6 month period of the Cash
Payment Date and (b) the denominator of which is, as applicable, (i) 12, as to
the Annual Stock Grant or (ii) 6, as to the Cash Payment.

Non-employee directors are required to hold shares of Common Stock granted
pursuant to the Annual Stock Grants until he or she has met the ownership
requirements set forth in the Autoliv, Inc. Stock Ownership Policy for
Non-Employee Directors.